Exhibit 10.2

FORM OF SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of June 24, 2020, is entered
into by and among La Jolla Pharmaceutical Company, a California corporation
(“Parent”), TTP Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Purchaser”), and each of the stockholders of Tetraphase
Pharmaceuticals, Inc. set forth on Schedule A hereto (each, a “Stockholder”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Common Stock set forth opposite such Stockholder’s name on Schedule A
(all such shares, together with any Shares acquired by the Stockholder after the
date hereof (including any Shares acquired by means of purchase, stock split,
divided, distribution, upon the exercise of any option or warrant or otherwise)
the “Subject Shares”);

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the Company Warrants
to purchase Company Common Stock set forth opposite such Stockholder’s name on
Schedule A (all such Company Warrants, the “Subject Warrants”, and together with
the Subject Shares, the “Subject Securities”);

WHEREAS, concurrently with the execution hereof, Parent, Purchaser and
Tetraphase Pharmaceuticals, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended from time to time, the “Merger Agreement”), which provides,
among other things, that (i) Purchaser shall commence a tender offer (the
“Offer”) to purchase all of the outstanding shares of Company Common Stock and
(ii) following the completion of the Offer, Purchaser shall be merged with and
into the Company, with the Company surviving the Merger and becoming a
wholly-owned subsidiary of Parent, in each case upon the terms and subject to
the conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Purchaser to enter into
the Merger Agreement, each Stockholder, severally and not jointly, and on such
Stockholder’s own account with respect to the Subject Shares, has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1    Agreement to Tender. Subject to the terms of this Agreement, each
Stockholder hereby agrees to validly and irrevocably tender or cause to be
validly and irrevocably tendered in the Offer all of such Stockholder’s Subject
Shares pursuant to and in accordance with the terms of the Offer, free and clear
of all Encumbrances except for Permitted Encumbrances (as defined below).
Without limiting the generality of the foregoing, as promptly as practicable
after, but in no event later than ten Business Days after, the commencement
(within the meaning of Rule 14d-2 under the Exchange Act) of the Offer (or in
the case of any shares of Company Common Stock acquired by such Stockholder
subsequent to such tenth Business Day, or in each case if such Stockholder has
not received the Offer Documents by such time, as promptly as practicable after
the acquisition of such shares or receipt of the Offer Documents, as the case
may be), each Stockholder shall (a) deliver or cause to be delivered pursuant to
the terms of the Offer (i) a letter of transmittal with respect to all of such
Stockholder’s Subject Shares complying with the terms of the Offer, (ii) a
certificate representing all such Subject Shares that are certificated or, in
the case of a Book Entry Share, written instructions to such Stockholder’s
broker, dealer or other nominee that such Subject Shares be tendered, including
a reference to this Agreement, and requesting delivery of an “agent’s message”
(or such other evidence, if any, of transfer as the Exchange Agent may
reasonably request) with respect to such Subject Shares, and (iii) all other
documents or instruments that Parent or Purchaser may reasonably require or
request in order to effect the valid tender of such Stockholder’s Subject Shares
in accordance with the terms of the Offer, and (b) instruct such Stockholder’s
broker or such other Person that is the holder of record of any Shares
beneficially owned by the Stockholder to tender such Shares free and clear of
all Encumbrances (other than Permitted Encumbrances) in accordance with this
Section 1.1 and the terms of the Offer. Each Stockholder agrees that, once any
of such Stockholder’s Subject Shares are tendered, such Stockholder will not
withdraw and will cause not to be withdrawn such Subject Shares from the Offer
at any time, unless and until this Agreement shall have been validly terminated
in accordance with Section 6.2. Each Stockholder acknowledges and agrees that
Purchaser’s obligation to accept for payment Shares tendered into the Offer,
including any Subject Shares tendered by the Stockholder, is subject to the
terms and conditions of the Merger Agreement.

1.2    Agreement to Vote. Subject to the terms of this Agreement, each
Stockholder, severally and not jointly as to such Stockholder’s Subject Shares,
hereby irrevocably and unconditionally agrees that, until the termination of
this Agreement pursuant to Section 6.2, at any annual or special meeting of the
stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the stockholders of the Company, such Stockholder shall, in
each case to the fullest extent that such Stockholder’s Subject Shares are
entitled to vote thereon: (a) appear at each such meeting or otherwise cause all
such Subject Shares to be counted as present thereat for purposes of determining
a quorum; and (b) be present (in person or by proxy) and vote (or cause to be
voted), or deliver (or cause to be delivered) a written consent with respect to,
all of its Subject Shares against (i) any Acquisition Proposal and against any
other action, agreement or transaction involving the Company that would
reasonably be expected to cause the Company to abandon, terminate or fail to
consummate the Offer or the Merger or (ii) any liquidation, dissolution,
extraordinary dividend or other significant corporate reorganization

 

2



--------------------------------------------------------------------------------

of the Company. Each Stockholder shall retain at all times the right to vote the
Subject Shares in such Stockholder’s sole discretion, and without any other
limitation, on any matters other than those set forth in this Section 1.2 that
are at any time or from time to time presented for consideration to the
Company’s stockholders generally.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants, severally and not jointly and on its
own account with respect to the Subject Securities, to Parent and Purchaser as
to such Stockholder that:

2.1    Authorization; Binding Agreement. If such Stockholder is not an
individual, such Stockholder is duly organized and validly existing in good
standing under the laws of the jurisdiction in which it is incorporated or
constituted and the consummation of the transactions contemplated hereby are
within such Stockholder’s entity powers and have been duly authorized by all
necessary entity actions on the part of such Stockholder, and such Stockholder
has full power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby. If such Stockholder is an
individual, such Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform such Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

2.2    Non-Contravention. Neither the execution and delivery of this Agreement
by such Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any provisions
herein will (a) if such Stockholder is not an individual, contravene, conflict
with or result in a violation of any of the provisions of the certificate of
incorporation, bylaws or other similar charter or organizational documents of
such Stockholder, (b) require any consent, approval, authorization or permit of,
or filing with or notification to, any supranational, national, foreign,
federal, state or local government or subdivision thereof, or governmental,
judicial, legislative, executive, administrative or regulatory authority on the
part of such Stockholder, except for compliance with the applicable requirements
of the Securities Act, the Exchange Act or any other United States or federal
securities laws and the rules and regulations promulgated thereunder,
(c) contravene, conflict with or result in a violation or breach of, or result
in a default under (or give rise to any right of termination, cancellation,
modification or acceleration) under any of the terms, conditions or provisions
of any note, license, agreement, contract, indenture or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder or
any of its assets may be bound, (d) result (or, with the giving of notice, the
passage of time or otherwise, would result) in the creation or imposition of any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind on
any asset of such Stockholder (other than one created by Parent or Purchaser),
or (e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or by which any of its assets are bound, except
as

 

3



--------------------------------------------------------------------------------

would not, in the case of each of clauses (b), (c), (d) and (e), reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
such Stockholder’s ability to perform its obligations under this Agreement.

2.3    Ownership of Subject Shares; Total Shares. Such Stockholder is the record
and beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all
such Stockholder’s Subject Securities and has good and marketable title to all
such Subject Securities free and clear of any liens, claims, proxies, voting
trusts or agreements, options, rights, understandings or arrangements or any
other encumbrances or restrictions whatsoever on title, transfer or exercise of
any rights of such Stockholder in respect of such Subject Securities
(collectively, “Encumbrances”), except for any such Encumbrance that may be
imposed pursuant to (i) this Agreement; (ii) any applicable restrictions on
transfer under the Securities Act or any other applicable securities law,
(iii) any written policies of the Company with respect to the trading of
securities in connection with insider trading restrictions, applicable
securities laws and similar considerations; (iv) any lien for current Taxes not
yet due and payable or Taxes being contested in good faith by appropriate
proceedings; and (v) liens that do not (in any individual case or in the
aggregate) restrict in any material respect the ability of such Stockholder to
comply with its obligations under this Agreement (collectively, “Permitted
Encumbrances”). Except to the extent acquired after the date hereof, the Subject
Shares listed on Schedule A opposite such Stockholder’s name constitute all of
the shares of “voting stock” of the Company of which such Stockholder is the
“owner” (as such terms are defined in Section 203 of the Delaware General
Corporation Law) as of the time that the Company Board approved the Merger
Agreement.

2.4    Voting Power. Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition (except for
Permitted Encumbrances), full power to issue instructions with respect to the
matters set forth herein and full power to agree to all of the matters set forth
in this Agreement, in each case with respect to all such Stockholder’s Subject
Securities. None of such Stockholder’s Subject Shares are subject to any
stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except as provided hereunder.

2.5    Reliance. Such Stockholder understands and acknowledges that Parent and
Purchaser are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

2.6    Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Legal Proceeding pending against, or, to the actual
knowledge of such Stockholder, threatened in writing against such Stockholder or
any of such Stockholder’s properties or assets (including any Shares
beneficially owned by such Stockholder) before or by any Governmental Body that
would reasonably be expected to prevent or otherwise materially impair the
ability of such Stockholder to perform the obligations of such Stockholder under
this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Parent and Purchaser represent and warrant to the Stockholders that:

 

4



--------------------------------------------------------------------------------

3.1    Organization and Qualification. Each of Parent and Purchaser is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its organization.

3.2    Authority for this Agreement. Each of Parent and Purchaser has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Purchaser
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Purchaser, and no other entity proceedings on the part of
Parent and Purchaser are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Purchaser and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes legal, valid and binding obligation of each of Parent and Purchaser,
enforceable against each of Parent and Purchaser in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder, severally and not jointly and solely with respect to such
Stockholder’s Subject Shares, hereby covenants and agrees that until the
termination of this Agreement:

4.1    No Transfer or Encumbrance; No Inconsistent Arrangements. Except as
provided hereunder or under the Merger Agreement, from and after the date hereof
and until this Agreement is terminated, such Stockholder shall not, directly or
indirectly, (a) create or permit to exist any Encumbrance, other than Permitted
Encumbrances, on any of such Stockholder’s Subject Shares, (b) transfer, sell,
assign, gift, hedge, pledge or otherwise dispose of, or enter into any
derivative arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares, or any right or interest therein (or consent to
any of the foregoing), (c) enter into any Contract providing for any Transfer of
such Stockholder’s Subject Shares or any interest therein, (d) grant or permit
the grant of any proxy, power-of-attorney or other authorization or consent in
or with respect to any such Stockholder’s Subject Shares, (e) deposit or permit
the deposit of any of such Stockholder’s Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any of such
Stockholder’s Subject Shares, (f) between the Acceptance Time and the Effective
Time, exercise all or any portion of any Subject Warrant or (g) take or permit
any other action that would restrict, limit or interfere with the performance of
such Stockholder’s obligations hereunder in any material respect. Any action
taken in violation of the foregoing sentence shall be null and void ab initio.
Notwithstanding the foregoing, any Stockholder may Transfer Subject Shares
(i) to any member of such Stockholder’s immediate family, (ii) to a trust for
the sole benefit of such Stockholder or any member of such Stockholder’s
immediate family, the sole trustees of which are such Stockholder or any member
of such Stockholder’s immediate family or (iii) by will or under the laws of
intestacy upon the death of such Stockholder, provided, that a transfer referred
to in clause (i) through (iii) of this sentence shall be permitted only if all
the representations and warranties in this Agreement with respect to such
Stockholder would, to the extent applicable, be true and

 

5



--------------------------------------------------------------------------------

correct upon such Transfer and the transferee agrees in writing to accept such
Subject Shares subject to the terms of this Agreement and to be bound by the
terms of this Agreement and to agree and acknowledge that such Person shall
constitute a “Stockholder” for all purposes of this Agreement. If any
involuntary Transfer of any of such Stockholder’s Subject Shares in the Company
shall occur (including, but not limited to, a sale by such Stockholder’s trustee
in any bankruptcy, or a sale to a purchaser at any creditor’s or court sale),
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement. Notwithstanding the foregoing, such
Stockholder may make Transfers of its Subject Shares as Parent may agree in
writing in its sole discretion.

4.2    Documentation and Information. From the date of this Agreement until the
Closing, such Stockholder shall not make any public announcement regarding this
Agreement, the Contemplated Transactions and the other transactions contemplated
hereby without the prior written consent of Parent, except (a) as may be
required by applicable Legal Requirements (provided that reasonable notice of
any such disclosure will be provided to Parent) or (b) to the extent such
announcement contains information that has been previously disclosed publicly.
Such Stockholder consents to and hereby authorizes Parent and Purchaser to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document necessary in connection with the
Offer, the Merger and the other Contemplated Transactions, the existence of this
Agreement and the nature of such Stockholder’s commitments and obligations under
this Agreement, and such Stockholder acknowledges that Parent and Purchaser may,
in Parent’s sole discretion, file this Agreement or a form hereof with the SEC
or any other Governmental Body. Such Stockholder agrees to promptly give Parent
and the Company any information either may reasonably require for the
preparation of any such disclosure documents, and such Stockholder agrees to
promptly notify Parent and the Company upon becoming aware of any required
corrections with respect to any written information supplied by such Stockholder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect.

4.3    Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

4.4    Waiver of Certain Actions. Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Purchaser or any of their respective successors (a) challenging the
validity of, or seeking to enjoin or delay the operation of, any provision of
this Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Offer or the Closing) or (b) alleging a breach of any duty of the
Company Board in connection with the Merger Agreement, this Agreement or the
transactions contemplated thereby or hereby.

4.5    No Solicitation. Subject to Section 4.4 (No Solicitation) of the Merger
Agreement, each Stockholder agrees that such Stockholder shall immediately cease
any

 

6



--------------------------------------------------------------------------------

solicitation, discussions or negotiations with any Persons that may be ongoing
by such Stockholder as of the date of this Agreement with respect to an
Acquisition Proposal. Until the Specified Time, such Stockholder shall not,
directly or indirectly, (a) solicit, initiate or knowingly facilitate or
knowingly encourage any inquiries or the making of any proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition Proposal
or (b) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any other Person any non-public
information in connection with an Acquisition Proposal or any proposal or offer
that would reasonably be expected to lead to an Acquisition Proposal.

ARTICLE V

WARRANT TREATMENT

(a)    Each Stockholder acknowledges and agrees, severally and not jointly and
solely with respect to such Stockholder’s Subject Warrants, that, at the
Effective Time, each Subject Warrant owned by such Stockholder that is
then-outstanding and unexercised as of immediately prior to the Effective Time
shall, pursuant to the terms hereof and as a result of the Merger and without
any other action on the part of such Stockholder, receive, in lieu of any other
amount or consideration to which such Stockholder might otherwise have been
entitled to receive pursuant to such Subject Warrant, (i) $2.68 in cash for each
share of Company Common Stock for which such November Warrant (as set forth on
Schedule A) was exercisable immediately prior to the Effective Time (subject to
adjustment in the event of a stock split, division or subdivision, stock
dividend, reverse stock split, consolidation, reclassification, recapitalization
or other similar transaction affecting the Company Common Stock), plus (ii)
$2.69 in cash for each share of Company Common Stock for which such January
Warrant (as set forth on Schedule A) was exercisable immediately prior to the
Effective Time (subject to adjustment in the event of a stock split, division or
subdivision, stock dividend, reverse stock split, consolidation,
reclassification, recapitalization or other similar transaction affecting the
Company Common Stock), in each case subject to Section 1.12 of the Merger
Agreement.

(b)    At the Effective Time, each Pre-Funded Warrant that is then-outstanding
and unexercised as of immediately prior to the Effective Time shall, as a result
of the Merger and without any action on the part of any holder of a Pre-Funded
Warrant, receive, in lieu of any other amount or consideration to which such
Stockholder might otherwise have been entitled to receive pursuant to such
Pre-Funded Warrant, the product of (i) (A) the aggregate number of shares of
Company Common Stock for which such Pre-Funded Warrant was exercisable
immediately prior to the Effective Time, multiplied by (B) in the case of
November Pre-Funded Warrants (set forth on Schedule B), 99.50%, and in the case
of January Pre-Funded Warrants (set forth on Schedule B), 99.95%, and (ii) the
Offer Price.

ARTICLE VI

MISCELLANEOUS

6.1    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air

 

7



--------------------------------------------------------------------------------

courier (such as Federal Express), one business day after mailing; (c) if sent
by facsimile transmission or e-mail before 5:00 p.m. Eastern Time, when
transmitted and receipt is confirmed; (d) if sent by facsimile transmission or
e-mail after 5:00 p.m. Eastern Time and receipt is confirmed, on the following
business day; and (e) if otherwise actually personally delivered, when
delivered; provided, that the notice or other communication is sent to the
address, facsimile number or email address set forth (i) in the case to Parent
or Purchaser, to the address or e-mail address set forth in Section 9.9 of the
Merger Agreement and (ii) if to a Stockholder, to such Stockholder’s address,
facsimile number or e-mail address set forth on a signature page hereto, or to
such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to each other party hereto.

6.2    Termination. This Agreement shall terminate automatically with respect to
a Stockholder, without any notice or other action by any Person, upon the first
to occur of (a) the termination of the Merger Agreement in accordance with its
terms, (b) the Effective Time, (c) any amendment to the Merger Agreement that
reduces the amount, or changes the form, of consideration payable to such
Stockholder in the Contemplated Transactions, imposes additional restrictions on
such Stockholder or otherwise materially and adversely impacts such Stockholder,
(d) a Company Adverse Change in Recommendation or (e) the mutual written consent
of Parent and such Stockholder. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 6.2 shall relieve
any party from liability for any Willful Breach of this Agreement prior to
termination hereof and (y) the provisions of this Article VI shall survive any
termination of this Agreement.

6.3    Amendments and Waivers.

(a)    Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective.

(b)    No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

6.4    Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer and the Merger are consummated.

6.5    Entire Agreement; Assignment. This Agreement, together with Schedule A,
and the other documents and certificates delivered pursuant hereto, constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement. Neither this Agreement nor any party’s rights or obligations
hereunder may be assigned or delegated by such party without the prior

 

8



--------------------------------------------------------------------------------

written consent of the other parties, and any attempted assignment or delegation
of this Agreement or any of such rights or obligations by any party without the
prior written consent of the other parties shall be void and of no effect;
provided, that Parent or Purchaser may assign any of their respective rights and
obligations to any direct or indirect Subsidiary of Parent, but no such
assignment shall relieve Parent or Purchaser, as the case may be, of its
obligations hereunder.

6.6    Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Purchaser shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Purchaser will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon Parent or Purchaser, and the exercise
by Parent or Purchaser of any one remedy will not preclude the exercise of any
other remedy.

6.7    Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any laws, rules or
provisions that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In any action between any of the parties
arising out of or relating to this Agreement or the transactions contemplated
hereby, each of the parties irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Chancery Court of the State of
Delaware. The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
Each Stockholder hereby agrees that service of any process, summons, notice or
document by U.S. registered mail in accordance with Section 6.1 shall be
effective service of process for any proceeding arising out of, relating to or
in connection with this Agreement or the transactions contemplated hereby.

(b)    EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. EACH
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR PURCHASER WOULD NOT, IN THE

 

9



--------------------------------------------------------------------------------

EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH STOCKHOLDER
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (III) EACH
STOCKHOLDER MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH STOCKHOLDER HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

6.8    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

6.9    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

6.10    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

6.11    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

6.12    Construction.

(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)    The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

10



--------------------------------------------------------------------------------

(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)    Except as otherwise indicated, all references in this Agreement to
“Sections” and “Schedules” are intended to refer to Sections of this Agreement
and Schedules to this Agreement.

(e)    The bold-faced headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

6.13    Further Assurances. Each Stockholder will execute and deliver, or cause
to be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Legal Requirements, to perform its obligations under this Agreement.

6.14    No Agreement Until Executed. This Agreement shall not be effective
unless and until (a) the Merger Agreement is executed by all parties thereto and
(b) this Agreement is executed by all parties hereto.

6.15    Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

6.16    Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder and warrantholder of the Company,
and not in such Stockholder’s capacity as a director, officer or employee of the
Company. Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company (including any director
or officer who is an Affiliate of a Stockholder) in the taking of any actions
(or failure to act) in his or her capacity as a director or officer of the
Company, or in the exercise of his or her fiduciary duties as a director or
officer of the Company, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director or officer, and no action taken in any such
capacity as an officer or director of the Company shall be deemed to constitute
a breach of this Agreement.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

PARENT LA JOLLA PHARMACEUTICAL COMPANY

By:  

 

Name: Title:

PURCHASER TTP MERGER SUB, INC.

By:  

 

Name: Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER [STOCKHOLDER]

By:  

 

  Name:   Title:

Address: [●]

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

 

Subject

Shares

 

November

Warrants

  

January

Warrants

  

Date of
Issuance of

Subject

Warrants

  

Number of

Shares

Underlying

Subject

Warrants



--------------------------------------------------------------------------------

Schedule B

 

Stockholder

 

November

Pre-Funded

Warrants

 

January

Pre-

Funded

Warrants

  

Date of
Issuance of
Pre-Funded

Warrants

  

Number of Shares
Underlying
Pre-Funded Warrants